      6:19-cv-02980-JD        Date Filed 03/11/21       Entry Number 79    Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              GREENVILLE DIVISION

 United States Fidelity and Guaranty
 Company,
                                                        Case Number: 6:19-cv-2980-JD
                                     Plaintiff,

                     Vs.                              NOTICE OF MOTION AND MOTION
                                                       FOR ORDER OF PROTECTION
 Southern Insulation, Inc.,

                                  Defendant.

      COMES NOW THE DEFENDANTS’ ATTORNEY, Peter McCoy (Federal Bar

9896), who respectfully moves before this Court for an Order of Protection from March

27, 2021 through April 3, 2021. Mr. McCoy has recently appeared on behalf of the

Defendant, Southern Insulation, Inc., (See ECF Docket 76, Notice of Appearance filed

March 5, 2021) and has established plans for a family vacation while his children are on

school holiday. Accordingly, Mr. McCoy respectfully seeks protection from appearances

from any trials, court hearings, depositions, or related matters from March 27 through

April 3, 2021. At present time, Mr. McCoy is not on any Roster during these dates, has

no Court appearances scheduled on these dates and has notified all counsel of record.

      RESPECTFULLY SUBMITTED,


                                                      s/ Peter M. McCoy, Jr.______
                                                      Peter M. McCoy, Esquire
                                                      Federal Bar 9896
                                                      McCoy Law Group, LLC
                                                      15 Prioleau Street
                                                      Charleston, South Carolina 29401
                                                      Phone: 843.459.8835
                                                      Fascimile: 843.459.8834
                                                      Email: peter@mccoylawgrp.com
This 11th day of March, 2021


                                                  1
